Exhibit 10.1

AMENDMENT NO. 1 TO
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is made effective as of February 21, 2014 (the “Effective Date”), by and among
PERNIX THERAPEUTICS HOLDINGS, INC., a Maryland corporation (“Holdings”), MACOVEN
PHARMACEUTICALS, LLC, a Louisiana limited liability company (“Macoven”), PERNIX
MANUFACTURING, LLC, a Texas limited liability company (“Pernix Manufacturing”),
PERNIX THERAPEUTICS, LLC, a Louisiana limited liability company (“Pernix
Therapeutics”), CYPRESS PHARMACEUTICALS, INC., a Mississippi corporation
(“Cypress”), GTA GP, INC., a Maryland corporation (“GTA GP”), GTA LP, INC., a
Maryland corporation (“GTA LP”), GAINE, INC., a Delaware corporation (“Gaine”),
RESPICOPEA, INC., a Delaware corporation (“Respicopea”), HAWTHORN
PHARMACEUTICALS, INC., a Mississippi corporation (“Hawthorn”) and PERNIX SLEEP,
INC., a Delaware corporation (“Pernix Sleep”; and together with Holdings,
Macoven, Pernix Manufacturing, Pernix Therapeutics, Cypress, GTA GP, GTA LP,
Gaine, Respicopea and Hawthorn, each individually as a “Borrower”, and
collectively as “Borrowers”), and MIDCAP FUNDING IV, LLC, a Delaware limited
liability company, individually as a Lender (in such capacity, “Lender”), and as
Agent (in such capacity, together with its successors and assigns, “Agent”).
 
RECITALS
 
A.           Borrowers, Agent (as successor-by-assignment to MidCap Funding V,
LLC) and Lender (as successor-by-assignment to MidCap Financial, LLC) entered
into that certain Amended and Restated Credit Agreement dated as of May 8, 2013
(as amended, restated, supplemented or modified from time to time, the “Credit
Agreement”).  Capitalized terms used in this Amendment without definition shall
have the meanings set forth in the Credit Agreement.
 
B.           Borrowers have requested that Agent and Lender consent to the entry
by Holdings into one or more Securities Purchase Agreements (collectively, the
“Securities Purchase Agreements”) with certain investors (collectively, the
“Note Purchase Investors”), pursuant to which the Note Purchase Investors will
purchase certain 8.00% Convertible Senior Notes due 2019 (“2014 Notes”) from
Holdings in an aggregate original principal amount of $65,000,000 (the “Note
Purchase Debt”), which will be used for working capital purposes of Holdings and
its Subsidiaries and other purposes permitted by the Indenture (as defined
below).  Borrowers further have requested that Agent and Lenders consent to the
entry by Borrowers (including Holdings) into an Indenture among Borrowers and
Wilmington Trust, National Association, as trustee (the “Indenture”; and
together with the Securities Purchase Agreement, the 2014 Notes and other
documents entered into in connection therewith, the “Note Purchase
Documents”).  Borrowers further have requested that Agent and Lenders consent to
the guaranty by each of the Borrowers other than Holdings of the obligations of
Holdings under the Securities Purchase Agreements and 2014 Notes.  Agent and
Lender are willing to so consent and grant limited waivers of Defaults and
Events of Default that otherwise would result therefrom, all subject to the
terms and conditions hereof.
 
 
 
1

--------------------------------------------------------------------------------

 
 
C.           Borrowers further have requested that Agent and Lender add a
$20,000,000 uncommitted accordion feature to the Revolving Loan Commitment and
extend the Commitment Expiry Date to February 21, 2017.  Agent and Lender are
willing to so consent, all subject to the terms and conditions hereof.
 
D.           Borrowers further have requested that Agent and Lender release
their Lien on certain assets other than Accounts, Inventory, Deposit Accounts,
Securities Accounts, Security Entitlements, Required Permits (as defined in the
Restated Security Agreement (as defined below); such continuing Lien on Permits
being subject to certain limitations provided in Section 2 of the Restated
Security Agreement (as defined below)) and cash (collectively, “ABL
Assets”).  Agent and Lenders are willing to release their Lien as requested, all
subject to the terms and conditions of that certain Amended and Restated
Security and Pledge Agreement dated as of even date herewith (the “Restated
Security Agreement”).
 
E.           This Amendment shall constitute a Financing Document, and these
Recitals shall be construed as part of this Amendment.
 
NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrowers
hereby agree as follows:
 
1. Limited Waiver and Consent.  Borrowers have requested consent from Agent and
Lenders for Borrowers to enter into the Note Purchase Documents, to the extent
party thereto, and incur and become obligated, primarily or secondarily, with
respect to the Note Purchase Debt.  Agent and the  Lenders hereby consent to
Borrowers’ request for Borrowers to enter into the applicable Note Purchase
Documents to which they are party and incur and become obligated, primarily or
secondarily, with respect to the Note Purchase Debt so long as Borrowers agree
to the amendments set forth in this Amendment related thereto.  Subject to the
foregoing conditions, Agent and Lenders agree that the entry into the Note
Purchase Documents, the incurrence of the Note Purchase Debt by Holdings and the
guaranty of the Note Purchase Debt by each other Borrower is not, and shall not
be deemed, a Default or Event of Default under the Credit Agreement and is
hereby permitted under the Financing Documents.  The foregoing consent and
agreement is expressly limited to the Note Purchase Documents and the Note
Purchase Debt, and shall not be construed to permit (i) any Borrower to incur
any Debt that is not Permitted Debt, (ii) the Note Purchase Debt to be secured
by any Liens on any assets of any Borrower, nor (iii) any Note Purchase
Documents to contain any restriction described in subclause (a) of Section 5.4
of the Credit Agreement as it relates to Liens on ABL Assets in favor of Agent.
 
2. Specific Amendments to Credit Agreement.
 
(a) Definitions.
 
(i) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Revolving Loan Commitment Amount” in its entirety and replacing
it with the following:
 
 
 
2

--------------------------------------------------------------------------------

 
 
“Revolving Loan Commitment Amount” means, as to any Lender, the dollar amount
set forth opposite such Lender’s name on the Commitment Annex under the column
“Revolving Loan Commitment Amount” (if such Lender’s name is not so set forth
thereon, then the dollar amount on the Commitment Annex for the Revolving Loan
Commitment Amount for such Lender shall be deemed to be zero), as such amount
may be adjusted from time to time by (a) any amounts assigned (with respect to
such Lender’s portion of Revolving Loans outstanding and its commitment to make
Revolving Loans) pursuant to the terms of any and all effective assignment
agreements to which such Lender is a party, and (b) any Additional Tranche(s)
activated by Borrowers.  For the avoidance of doubt, the aggregate Revolving
Loan Commitment Amount of all Lenders on the First Amendment Effective Date
shall be $20,000,000 and if the Additional Tranche is fully activated by
Borrowers pursuant to the terms of the Agreement such amount shall increase to
$40,000,000.
 
(ii) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Commitment Expiry Date” in its entirety and replacing it with the
following:
 
“Commitment Expiry Date” means February 21, 2017.
 
(iii) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definitions of “Cypress Purchase Agreement”, “Debt”, “Earnout/Escrow Payments”,
“Excluded Asset Disposition”, “Milestone Payments”, “Ordinary Course of
Business”, “Permitted Acquisitions”, “Permitted Asset Dispositions”, “Permitted
Contingent Obligations”, “Permitted Debt”, “Permitted Distributions”, “Permitted
Investments”, “Permitted Liens”, and “Restricted Distributions”, each in their
entirety and replacing each such definition with the applicable definition set
forth on Annex A-1.
 
(iv) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following definitions of “Additional Tranche”, “First Amendment Effective Date”,
“Indenture”, “Note Purchase Creditors”, “Note Purchase Debt”, “Note Purchase
Documents”, “Note Purchase Investors”, “Note Purchase Trustee” and “Securities
Purchase Agreement” in alphabetical order to read as follows:
 
“Additional Tranche” means an additional amount of Revolving Loan Commitment
equal to $20,000,000 (it being acknowledged that multiple Additional Tranches
are permitted pursuant to Section 2.1(c) in minimum amounts of $1,000,000 each
for a total of up to $20,000,000).
 
“First Amendment Effective Date” means February 21, 2014.
 
“Indenture” means that certain Indenture dated as of February 21, 2014 by and
among Borrowers and Note Purchase Trustee.
 
“Note Purchase Creditors” means Note Purchase Investors and Note Purchase
Trustee, collectively.
 
“Note Purchase Debt” means all obligations, liabilities and indebtedness of
every kind, nature and description owing by one or more Credit Parties to one or
more of the Note Purchase Creditors evidenced by or arising under one or more of
the Note Purchase Documents, whether direct or indirect, absolute or contingent,
joint or several, due or not due, primary or secondary, liquidated or
unliquidated, including principal, interest, charges, fees, costs, indemnities
and reasonable expenses, however evidenced, whether as principal, surety,
endorser, guarantor or otherwise, whether now existing or hereafter arising,
whether arising before.
 
“Note Purchase Documents” means the Securities Purchase Agreement, the
Indenture, the Notes (as such term is defined in the Indenture) and all other
agreements, documents and instruments at any time executed and/or delivered by a
Borrower or any other Person with, to or in favor of Note Purchase Creditors in
connection therewith or related thereto, as each of the foregoing may be
amended, restated, modified, supplemented, renewed, or replaced from time to
time in accordance with the terms of this Agreement.
 
“Note Purchase Investors” has the same meaning as “Holders” in the Indenture.
 
“Note Purchase Trustee” has the same meaning as “Trustee” in the Indenture.
 
“Securities Purchase Agreement” means, individually and collectively, those
certain Securities Purchase Agreements entered into by and between Holdings and
each Note Purchase Investor in connection with the issuance of the “Notes” (as
such term is defined in the Indenture).
 
(v) Section 1.1 of the Credit Agreement is hereby amended by adding the
definitions of “Acquisition Subsidiary”, “Bank Product Obligations”, “Capital
Stock”, “Core Product”, “Foreign Subsidiary”, “Non-Core Product”, “Permitted
Acquisition Debt”, “PML Business”, “Pro Forma Basis”, “Specified Acquisition
Subsidiary”, “Specified Assets” and “Total Leverage Ratio” in alphabetical order
to read as set forth on Annex A-2.
 
(b) Additional Tranche.  A new Section 2.1(c) is hereby added to the Credit
Agreement to read as follows:
 
 
 
3

--------------------------------------------------------------------------------

 
 
“(c)           Additional Tranches.  After the First Amendment Effective Date,
so long as no Default or Event of Default exists and subject to the terms of
this Agreement, with the prior written consent of Agent and all Lenders in their
sole discretion, the Revolving Loan Commitment may be increased upon the written
request of Borrower Representative (which such request shall state the aggregate
amount of the Additional Tranche requested and shall be made at least thirty
(30) days prior to the proposed effective date of such Additional Tranche) to
Agent to activate an Additional Tranche; provided, however, that Agent and
Lenders shall have no obligation to consent to any requested activation of an
Additional Tranche and the consent of Agent and all Lenders shall be required in
order to activate an Additional Tranche.  Upon activating an Additional Tranche,
each Lender’s Commitment shall increase by a proportionate amount so as to
maintain the same Revolving Loan Commitment Percentage as such Lender held
immediately prior to such activation.  In the event Agent and all Lenders do not
consent to the activation of a requested Additional Tranche within thirty (30)
days after receiving a written request from Borrower Representative, then the
Revolving Loan Commitment shall not be increased and, within the next ninety
(90) days, Borrowers may terminate this Agreement upon written notice to Agent
and, if the Borrowing Base on the date of such request would have supported such
increased Revolving Loan Commitment, upon repayment in full of all Obligations,
no fee shall be due pursuant to Section 2.2(d) in connection with such
termination.  Upon activation of an Additional Tranche, Borrowers shall deliver
to each Lender to whom Borrowers previously delivered a Note, a restated Note
evidencing such Lender’s Revolving Loan Commitment Amount after giving effect to
the activation of the Additional Tranche.  On each date on which an Additional
Tranche is activated by Borrowers, Borrowers shall pay to Agent, for its own
account, an additional origination fee equal to 1.0% of the amount of such
Additional Tranche activated by Borrowers.  Each additional origination fee
described in this Section 2.1(c) shall be due and payable on the date on which
an Additional Tranche is activated and, once paid, shall be non-refundable.”
 
(c) Deferred Revolving Loan Origination Fee.  Section 2.2(d) of the Credit
Agreement is hereby amended by deleting it in its entirety and replacing it with
the following:
 
“(d)           Deferred Revolving Loan Origination Fee.  If Lenders’ funding
obligations in respect of the Revolving Loan Commitment under this Agreement
terminate for any reason (whether by voluntary termination by Borrowers, by
reason of the occurrence of an Event of Default or otherwise) prior to the
Commitment Expiry Date, Borrowers shall pay to Agent, for the benefit of all
Lenders committed to make Revolving Loans on the Restatement Closing Date, a fee
as compensation for the costs of such Lenders being prepared to make funds
available to Borrowers under this Agreement, equal to an amount determined by
multiplying the Revolving Loan Commitment by the following applicable percentage
amount:  2.85% until the first anniversary of the First Amendment Effective
Date, and 1.50% thereafter. All fees payable pursuant to this paragraph shall be
deemed fully earned and non-refundable as of the Restatement Closing Date.”
 
(d) Audit Fees.  Section 2.2(e) of the Credit Agreement is hereby amended by
deleting it in its entirety and replacing it with the following:
 
“(e)           Borrowers shall pay to Agent, for its own account and not for the
benefit of any other Lenders, all reasonable fees and expenses in connection
with audits and inspections of Borrowers’ books and records, audits, valuations
or appraisals of the Collateral, audits of Borrowers’ compliance with applicable
Laws and such other matters as Agent shall deem appropriate, which shall be due
and payable on the first Business Day of the month following the date of
issuance by Agent of a written request for payment thereof to Borrowers;
provided, however, that, (i) for so long as no Default or Event of Default has
occurred and is continuing, Borrowers shall not be obligated to pay such
reasonable fees and expenses of Agent described in this Section 2.2(e) for more
than two (2) audits and inspections of Borrowers’ books and records per calendar
year and one (1) valuation or appraisal of the Collateral, (ii) Borrower shall
be obligated to pay such reasonable fees and expenses of Agent described in this
Section 2.2(e) with respect to any such audits, inspections, valuations and
appraisals conducted by Agent at any time when a Default or Event of Default
shall have occurred and remains outstanding, and (iii) nothing contained in this
proviso shall limit the ability of Agent to conduct any such audits,
inspections, valuations and appraisals from time to time at its own expense.”
 
(e) Reporting Obligations.  Section 4.1 of the Credit Agreement is hereby
amended by inserting the following language at the end thereof:
 
“Promptly upon receipt, Borrowers shall deliver to Agent any written notices of
default received from any Note Purchase Creditor under the Note Purchase
Documents and any written request by any party thereto for any waiver, amendment
or modification of any of the terms thereof.”
 
 
 
4

--------------------------------------------------------------------------------

 
 
(f) Further Assurances.  Section 4.11 of the Credit Agreement is hereby amended
as follows:
 
(i) Section 4.11(a) is hereby deleted in its entirety and replaced with the
following:
 
“(a)          Each Borrower will, and will cause each Subsidiary, except in the
case of any 956 Subsidiary or a Specified Acquisition Subsidiary or unless Agent
shall otherwise agree in writing, to, at its own cost and expense, promptly and
duly take, execute, acknowledge and deliver all such further acts, documents and
assurances as may from time to time be necessary or as Agent or the Required
Lenders may from time to time reasonably request in order to carry out the
intent and purposes of the Financing Documents and the transactions contemplated
thereby, including all such actions to (i) establish, create, preserve, protect
and perfect a first priority Lien (subject only to Permitted Liens) in favor of
Agent for itself and for the benefit of the Lenders on the Collateral (including
Collateral acquired after the date hereof), and (ii) except in the case of any
956 Subsidiary or unless Agent shall agree otherwise in writing, cause all
Subsidiaries of Borrowers to be jointly and severally obligated with the other
Borrowers under all covenants and obligations under this Agreement, including
the obligation to repay the Obligations.
 
(ii) Section 4.11(c) is hereby deleted in its entirety and replaced with the
following:
 
“(c)           Upon the formation or acquisition of a new Subsidiary, Borrowers
shall (i) except in the case of (x) any 956 Subsidiary, (y) a Specified
Acquisition Subsidiary or (z) any other Subsidiary with respect to which Agent
shall agree otherwise in writing, cause the new Subsidiary to take such other
actions (including entering into or joining any Security Documents) as are
necessary or advisable in the reasonable opinion of the Agent in order to grant
the Agent, acting on behalf of the Lenders, a first priority Lien on all assets
included in the definition of “Collateral”, which first priority Liens are
required to be granted pursuant to this Agreement or any other Financing
Document; (ii) except in the case of (x) any 956 Subsidiary, (y) a Specified
Acquisition Subsidiary or (z) any other Subsidiary with respect to which Agent
shall agree otherwise in writing, cause such new Subsidiary to either (at the
election of Agent) become a Borrower hereunder with joint and several liability
for all obligations of Borrowers hereunder and under the other Financing
Documents pursuant to a joinder agreement or other similar agreement in form and
substance satisfactory to Agent or to become a Guarantor of the obligations of
Borrowers hereunder and under the other Financing Documents pursuant to a
guaranty and suretyship agreement in form and substance satisfactory to Agent;
and (iii) except in the case of (x) any 956 Subsidiary, (y) a Specified
Acquisition Subsidiary or (z) any other Subsidiary with respect to which Agent
shall agree otherwise in writing, cause the new Subsidiary to deliver certified
copies of such Subsidiary’s certificate or articles of incorporation, together
with good standing certificates, by-laws (or other operating agreement or
governing documents), resolutions of the Board of Directors or other governing
body, approving and authorize the execution and delivery of the Security
Documents, incumbency certificates and to execute and/or deliver such other
documents and legal opinions or to take such other actions as may be reasonably
requested by the Agent, in each case, in form and substance reasonably
satisfactory to the Agent.”
 
(g) Article 5 – Negative Covenants.  Article 5 of the Credit Agreement is hereby
amended by deleting it in its entirety and replacing it with Article 5 attached
hereto as Annex A-3.
 
(h) Financial Covenants.  Article 6 of the Credit Agreement is hereby amended as
follows:
 
(i) The EBITDA worksheet attached to the Compliance Certificate is hereby
deleted in its entirety and replaced with the EBITDA worksheet attached hereto
as Annex B.
 
(ii) The definition of “Defined Period” in Section 6.1 of the Credit Agreement
is hereby deleted in its entirety and replaced with the following:
 
““Defined Period” means, for purposes of calculating financial covenant set
forth herein for any given fiscal quarter, the twelve month period ending on the
last day of such fiscal quarter.”
 
(iii) A new definition of “Minimum Liquidity” is hereby added to Section 6.1 in
alphabetical order to read as follows:
 
““Minimum Liquidity” means the sum of the Revolving Loan Availability plus cash
and cash equivalents that are (a) owned by any Credit Party, (b) not subject to
any Lien other than a Lien in favor of Agent, and (c) not pledged to or held by
Agent to secure a specified Obligation.”
 
(iv) Section 6.2 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:
 
“Section 6.2                      Minimum EBITDA.  Borrowers will not permit the
EBITDA for any Defined Period to be less than the amounts set forth below:
 
 
 
5

--------------------------------------------------------------------------------

 
 
Period
 
Minimum EBITDA
 
April 30, 2013
 
($4,430,010)
May 31, 2013
 
($6,312,930)
June 30, 2013
 
($7,005,837)
July 31, 2013
 
($8,591,150)
August 31, 2013
 
($10,125,319)
September 30, 2013
 
($9,708,644)
October 31, 2013
 
($10,549,358)
November 30, 2013
 
($10,605,685)
December 31, 2013
 
($9,515,685)
March 31, 2014
 
($5,968,976)
June 30, 2014
 
($2,566,685)
September 30, 2014
 
$1,434,759
December 31, 2014
 
$5,053,568
March 31, 2015
 
$6,710,570
June 30, 2015
 
$9,307,665
September 30, 2015
 
$12,347,427
December 31, 2015 and the last day of each fiscal quarter thereafter
 
$15,322,789

provided that, if Borrowers demonstrate, as of the last day of a Defined Period,
Minimum Liquidity of at least $30,000,000, Borrowers shall not be required to
demonstrate compliance with this Section 6.2 for such Defined Period.”
 
(i) Section 6.3 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:
 
Section 6.3                      Minimum Net Invoiced Revenues.  Borrowers will
not permit the Net Invoiced Revenues for any Defined Period to be less than the
amounts set forth below:
 
 
 
6

--------------------------------------------------------------------------------

 
 
Period
 
Minimum Net Invoiced Revenues
 
April 30, 2013
 
$23,684,724
May 31, 2013
 
$29,719,074
June 30, 2013
 
$36,319,243
July 31, 2013
 
$41,967,033
August 31, 2013
 
$48,702,459
September 30, 2013
 
$56,432,873
October 31, 2013
 
$64,269,174
November 30, 2013
 
$72,662,749
December 31, 2013
 
$82,601,131
March 31, 2014
 
$89,218,499
June 30, 2014
 
$90,092,279
September 30, 2014
 
$92,747,413
December 31, 2014
 
$95,490,390
March 31, 2015
 
$97,323,300
June 30, 2015
 
$106,652,919
September 30, 2015
 
$118,140,084
December 31, 2015 and the last day of each fiscal quarter thereafter
 
$127,245,156

xxii) provided that, if Borrowers demonstrate, as of the last day of a Defined
Period, Minimum Liquidity of at least $30,000,000, Borrowers shall not be
required to demonstrate compliance with this Section 6.3 for such Defined
Period.”
 
(i) Events of Default.  Section 10.1 of the Credit Agreement is hereby amended
as follows:
 
 
 
7

--------------------------------------------------------------------------------

 
 
(i) Section 10.1(d) of the Credit Agreement is hereby amended by deleting it in
its entirety and replacing it with the following:
 
“(d)           (i) failure of any Credit Party to pay when due or within any
applicable grace period any principal, interest or other amount on Debt  (other
than the Loans), or the occurrence of any breach, default, condition or event
with respect to any Debt (other than the Loans) if the effect of such failure or
occurrence is to cause or to permit the holder or holders of any such Debt to
cause, Debt or other liabilities having an individual principal amount in excess
of $3,000,000 or having an aggregate principal amount in excess of $3,000,000 to
become or be declared due prior to its stated maturity, (ii) the occurrence of
any breach or default under any terms or provisions of any Subordinated Debt
Document or under any agreement subordinating the Subordinated Debt to all or
any portion of the Obligations or the occurrence of any event requiring the
prepayment of any Subordinated Debt, or (iii) the occurrence of any “Event of
Default” under and as defined in any Note Purchase Document;”
 
(ii) Section 10.1(h) of the Credit Agreement is hereby amended by deleting it in
its entirety and replacing it with the following:
 
“(h)           one or more final judgments or orders for the payment of money
(not paid or fully covered by insurance maintained in accordance with the
requirements of this Agreement and as to which the relevant insurance company
has acknowledged coverage) aggregating in excess of $3,000,000 shall be rendered
against any or all Credit Parties and either (i) enforcement proceedings shall
have been commenced by any creditor upon any such judgments or orders, or (ii)
there shall be any period of thirty (30) consecutive days during which a stay of
enforcement of any such judgments or orders, by reason of a pending appeal, bond
or otherwise, shall not be in effect;”
 
3. Enforceability.  This Amendment constitutes the legal, valid and binding
obligation of Borrowers, and is enforceable against Borrowers in accordance with
its terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or other similar laws relating to the enforcement of creditors’
rights generally and by general equitable principles.  Each of the agreements,
documents and instruments executed in connection herewith to which a Borrower is
a party constitutes the legal, valid and binding obligation of such Borrower,
and is enforceable against such Borrower in accordance with its terms, except as
the enforceability thereof may be limited by bankruptcy, insolvency or other
similar laws relating to the enforcement of creditors’ rights generally and by
general equitable principles.
 
4. Confirmation of Representations and Warranties.  Each Borrower hereby (x)
confirms that all of the representations and warranties set forth in Article 3
of the Credit Agreement are true and correct with respect to such Borrower as of
the date hereof (except insofar as such representations and warranties relate
expressly to an earlier date), (y) covenants to perform its obligations under
the Credit Agreement and other Financing Documents, and (z) specifically
represents and warrants to Agent and the Lenders that it has good and marketable
title to all of its respective Collateral (after giving effect to this Amendment
and the Restated Security Agreement), free and clear of any lien or security
interest in favor of any other person or entity, other than Permitted Liens.
 
5. Conditions to Effectiveness.  The obligation of Agent and Lender to enter
into this Amendment shall be subject to the receipt by Agent of a counterpart of
this Amendment and the Restated Security Agreement signed on behalf of each
party to the Amendment and the Restated Security Agreement.
 
6. Reference to the Effect on the Financing Documents.  Upon the effectiveness
of this Amendment, (a) each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of similar import and each
reference in any other Financing Document to “the Credit Agreement”, shall mean
and be a reference to the Credit Agreement as amended by this Amendment and (b)
each reference in the Credit Agreement or any other Financing Document to the
Security and Pledge Agreement shall mean and be a reference to the Restated
Security Agreement.  This Amendment shall be a Financing Document.
 
7. Costs, Fees and Expenses.  In consideration of Agent’s agreement to enter
into this Amendment, the Borrowers shall be responsible for the payment of all
reasonable costs, fees and expenses of Agent’s counsel incurred in connection
with the preparation of this Amendment and any related documents.  All such
costs, fees and expenses shall be paid with proceeds of Revolving Loans.
 
8. Affirmation.  Except as specifically amended pursuant to the terms hereof and
the Restated Security Agreement, the Credit Agreement and all other Financing
Documents (and all covenants, terms, conditions and agreements therein) shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by Borrowers.  Each Borrower covenants and agrees to comply with all of
the terms, covenants and conditions of the Credit Agreement (as amended hereby)
and the Financing Documents notwithstanding any prior course of conduct,
waivers, releases or other actions or inactions on Agent’s or any Lender’s part
which might otherwise constitute or be construed as a waiver of or agreement to
such terms, covenants and conditions.
 
9. No Waiver or Novation.  The execution, delivery and effectiveness of
this  Amendment shall not operate as a waiver of any right, power or remedy of
Agent or Lenders, nor constitute a waiver of any provision of the Credit
Agreement, the Financing Documents or any other documents, instruments and
agreements executed or delivered in connection with any of the foregoing, except
as provided in Section 1 above. Nothing herein is intended or shall be construed
as a waiver of any existing Defaults or Events of Default under the Credit
Agreement or other Financing Documents or any of Agent’s or Lenders’ rights and
remedies in respect of such Defaults or Events of Default.  This Amendment
(together with any other document executed in connection herewith) is not
intended to be, nor shall it be construed as, a novation of the Credit
Agreement.
 
 
 
8

--------------------------------------------------------------------------------

 
 
10. Incorporation of Credit Agreement Provisions.  The provisions contained in
Section 12.8 (Choice of Law; Venue) and 12.9 (Waiver of Jury Trial) of the
Credit Agreement are incorporated herein by reference to the same extent as if
reproduced herein in their entirety.
 
11. Headings.  Section headings in this Amendment are included for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.
 
12. Counterparts.  This Amendment may be executed in counterparts, and such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Amendment by
facsimile transmission or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof or thereof.
 
(SIGNATURES APPEAR ON FOLLOWING PAGES)
 
 
 
9

--------------------------------------------------------------------------------

 
 


(Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement)
 
IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Amendment constitute an agreement executed under seal, each of the parties have
caused this Amendment to be executed under seal the day and year first above
mentioned.
 
BORROWERS:
 
PERNIX THERAPEUTICS HOLDINGS, INC., a Maryland corporation
By: /s/ Douglas Drysdale(SEAL)
Douglas Drysdale
President and Chief Executive Officer
Address:
 
10863 Rockley Road
Houston, TX 77099
Fax: 800-793-2145
 
MACOVEN PHARMACEUTICALS, LLC, a Louisiana limited liability company
By:        Pernix Therapeutics, LLC, a Louisiana
limited liability company
Its:        Sole Member and Sole Manager
By:         Pernix Therapeutics Holdings, Inc., a
Maryland corporation
Its:         Sole Member and Sole Manager
By:         /s/ Douglas Drysdale(SEAL)
Douglas Drysdale
President and Chief Executive Officer
 
PERNIX MANUFACTURING, LLC, a Texas limited liability company
By:        Pernix Therapeutics Holdings, Inc., a
Maryland corporation
Its:        Sole Member
By:         /s/ Douglas Drysdale(SEAL)
Douglas Drysdale
President and Chief Executive Officer





BORROWERS:
PERNIX THERAPEUTICS, LLC, a Louisiana limited liability company
By:        Pernix Therapeutics Holdings, Inc., a
Maryland corporation
Its:        Sole Member and Sole Manager
By:         /s/ Douglas Drysdale(SEAL)
Douglas Drysdale
President and Chief Executive Officer
 
CYPRESS PHARMACEUTICALS, INC., a Mississippi corporation
By:  /s/ Michael C. Pearce(SEAL)
Michael C. Pearce
President and Chief Executive Officer

 
 
 
10

--------------------------------------------------------------------------------

 

 
(Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement)



BORROWERS:
GTA GP, INC., a Maryland corporation
By:  /s/ Cooper C. Collins(SEAL)
Cooper C. Collins
President and Chief Executive Officer
 
GTA LP, INC., a Maryland corporation
By:   /s/ Cooper C. Collins(SEAL)
Cooper C. Collins
President and Chief Executive Officer
 
GAINE, INC., a Delaware corporation
By:   /s/ Cooper C. Collins(SEAL) Cooper C. Collins
President and Chief Executive Officer
 
RESPICOPEA INC., a Delaware corporation
By:   /s/ Cooper C. Collins(SEAL)
Cooper C. Collins
President
 
HAWTHORN PHARMACEUTICALS, INC., a Mississippi corporation
By:   /s/ Cooper C. Collins(SEAL)
Cooper C. Collins
President and Chief Executive Officer
 
PERNIX SLEEP, INC., a Delaware corporation
By:   /s/ Cooper C. Collins(SEAL)
Cooper C. Collins
President and Chief Executive Officer





LENDER:
MIDCAP FUNDING IV, LLC, a Delaware limited liability company
By:   /s/ Brett Robinson(SEAL)
Brett Robinson
Managing Director





AGENT:
MIDCAP FUNDING IV, LLC, a Delaware limited liability company
By:   /s/ Brett Robinson(SEAL)
Brett Robinson
Managing Director

 
 
 
11

--------------------------------------------------------------------------------

 

 
ANNEX A-1
 
Definitions in Section 1.1 to be replaced:
 
“Cypress Purchase Agreement” means that certain Securities Purchase Agreement
dated as of November 13, 2012 among the Company, Cypress, all of the
stockholders of Cypress and an individual acting as agent for such stockholders
(as amended or otherwise modified as of December 31, 2012), as amended pursuant
to the terms and conditions of the Settlement Agreement dated as of January 28,
2014 among the former shareholders of Cypress and the Company (the “Cypress
Settlement”).
 
“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising and paid on a timely basis and in the Ordinary
Course of Business, (d) all capital leases of such Person, (e) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit, banker’s acceptance or
similar instrument, (f) all equity securities of such Person subject to
repurchase or redemption other than at the sole option of such Person other than
equity securities (1) held by current or former employees, consultants or
directors of the Company or any Subsidiary and issued pursuant to an employee
benefit plan of the Company or any Subsidiary and (2) of a Subsidiary held by
the Company, (g) all obligations secured by a Lien on any asset of such Person,
whether or not such obligation is otherwise an obligation of such Person, (h)
solely for purposes of calculating the Total Leverage Ratio, “earnouts” and
similar payment obligations (but only at such time and to the extent such
obligation is required to be included as a liability on the balance sheet of
such Person in accordance with GAAP)  of such Person arising out of purchase and
sale contracts, (i) all Debt of others guaranteed by such Person and (j)
off-balance sheet liabilities and/or Pension Plan or Multiemployer Plan
liabilities of such Person.  Without duplication of any of the foregoing, Debt
of Borrowers shall include any and all Loans and Letter of Credit
Liabilities.  For the avoidance of doubt, Debt of the Company and its
Subsidiaries (including any Target acquired in a Permitted Acquisition) under
this Agreement that also constitutes a Contingent Obligation under this
Agreement shall be treated solely as Debt under this Indenture.
 
“Earnout/Escrow Payments” means the payments described in Section 1.4(c) of the
Cypress Purchase Agreement, as amended by the terms and conditions of the
Cypress Settlement Agreement.
 
“Excluded Asset Disposition” means the following Asset Dispositions: (a)
dispositions of cash equivalents, (b) the sale, lease, license, transfer,
assignment or other consensual disposition of property by a Credit Party or any
non-Credit Party Subsidiary to any other Credit Party or by any non-Credit Party
Subsidiary to any other non-Credit Party Subsidiary, (c) the issuance of Capital
Stock by Holdings so long as a Change in Control does not result, (d) the
issuance of Capital Stock by any Subsidiary to a Credit Party or by any
non-Credit Party Subsidiary to any non-Credit Party Subsidiary, (e) the
abandonment or other disposition of Intellectual Property that is not material
and is no longer used or useful in any material respect in the business of any
Credit Party or any of its Subsidiaries, (f) grants in the Ordinary Course of
Business by any Credit Party or any of their Subsidiaries after the date hereof
of a non-exclusive license or sublicense of any Intellectual Property, (g) the
leasing, occupancy agreements or sub-leasing of real property or equipment in
the Ordinary Course of Business that would not interfere with the required use
of such real property or equipment by any Credit Party or any of its
Subsidiaries, (h) dispositions of furniture, fixtures and equipment in the
Ordinary Course of Business for fair market value, (i) dispositions in
connection with condemnation, expropriations, foreclosures or similar actions,
(j) Permitted Liens (to the extent deemed an Asset Disposition), and (i) the
sale of Capital Stock of a Subsidiary in connection with the creation of a
Partnership.
 
 
 
12

--------------------------------------------------------------------------------

 
 
“Milestone Payments” means the payments described in Section 1.4(d) of the
Cypress Purchase Agreement, as amended by the terms and conditions of the
Cypress Settlement Agreement.
 
“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in accordance with past practices or a reasonable extension
thereof.
 
“Permitted Acquisition” means the acquisition by (x) any Specified Acquisition
Subsidiary of the Specified Assets (each, a “Specified Acquisition”), (y)
Holdings or any Credit Party of any Core Product to replace any Non-Core Product
disposed of pursuant to a Permitted Asset Disposition or by a non-Credit Party
Subsidiary of any Core Product to replace any Non-Core Product disposed of by a
non-Credit Party Subsidiary pursuant to a Permitted Asset Disposition, in each
case only so long as the total consideration paid for any such acquisition does
not exceed the sale proceeds received from the corresponding Permitted Asset
Disposition, or (z) (1) Holdings or any Credit Party of all or substantially all
of the assets, or all (but not less than all) of the equity, of any Person (the
“Target”) or (2) any Acquisition Subsidiary of any assets of a Person, in the
case of both (1) and (2) (i) with the prior written approval of Required Lenders
or (ii) subject to the satisfaction of each of the following conditions: (a)
such Permitted Acquisition shall only involve assets, substantially all of which
are located in the United States (and, in connection with the acquisition of the
equity of a Target, such Target shall be formed, incorporated or otherwise
organized under the laws of a state within the United States or the District of
Columbia) and substantially comprising a business, or those assets of a
business, of the type engaged in by the Borrowers as of the Restatement Closing
Date and businesses reasonably related thereto, and which business would not
subject Agent or any Lender to regulatory or third party approvals in connection
with the exercise of its rights and remedies under this Agreement or any other
Financing Documents other than approvals applicable to the exercise of such
rights and remedies with respect to Borrowers prior to such Permitted
Acquisition; (b) such Permitted Acquisition shall be consensual, and with
respect to any acquisition of all of the equity of the Target shall have been
approved by the Target’s board of directors (or comparable governing board) and
shall be consummated in accordance with the terms of the agreements and
documents related thereto, and in compliance with all applicable Laws; (c) the
business and assets acquired in such Permitted Acquisition shall be free and
clear of all Liens (other than Permitted Liens); (d)at or prior to the closing
of any Permitted Acquisition, Agent will be granted a first priority, perfected
Lien (subject to Permitted Liens) in all Collateral acquired pursuant thereto
or, as contemplated by Section 4.11, in the Collateral of the Target, and
Borrowers and the Target shall have executed such documents and taken such
actions as may be required by Agent in connection therewith (including the
delivery of (i) certified copies of the resolutions of the board of directors
(or comparable governing board) of Borrowers and, to the extent required, the
Target authorizing such Permitted Acquisition and the granting of Liens
described herein, (ii) legal opinions, in form and substance reasonably
acceptable to Agent, with respect to the transactions described herein and (iii)
evidence of insurance of the business to be acquired consistent with the
requirements of Section 4.4; (e) on or prior to the date of such Permitted
Acquisition, Agent shall have received, in form and substance reasonably
satisfactory to Agent, (i) copies of the acquisition agreement and related
agreements and instruments, and all opinions, certificates, lien search results
and other documents reasonably requested by Administrative Agent and (ii)
amendments to the Schedules, to the extent necessary to make the representations
and warranties in this Agreement true and correct after giving effect to the
consummation of such Permitted Acquisition; (f) at the time of such Permitted
Acquisition and after giving effect thereto, no Default or Event of Default has
occurred and is continuing; and (g) the sum of all amounts payable in connection
with any Permitted Acquisition (including all transaction costs, all Debt,
liabilities and Contingent Obligations incurred or assumed and the maximum
amount of any earn-out, royalty or milestone payment or comparable payment
obligation in connection therewith, whether or not reflected on a consolidated
balance sheet of Borrowers and Target) shall not exceed $5,000,000 with respect
to all Permitted Acquisitions consummated during the term hereof.
 
“Permitted Asset Dispositions” means the following Asset Dispositions, provided,
however, that at the time of an Asset Disposition, no Default or Event of
Default exists or would result from such Asset Disposition:  (a) disposition of
the PML Business, (b) dispositions of inventory, products, services or insurance
proceeds in the Ordinary Course of Business and not pursuant to any bulk sale,
(c) Excluded Asset Dispositions, (d) transfers of condemned real property as a
result of the exercise of “eminent domain” or other similar policies to the
respective governmental authority or agency that has condemned the same (whether
by deed in lieu of condemnation or otherwise), (e) [reserved], (f) dispositions
of and the granting of any exclusive license related to Non-Core Products, (g)
dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof in the Ordinary Course of Business and not in
contravention of the terms of any Financing Document, (h) Permitted
Distributions and (i) dispositions of assets (other than those described in
clauses (a) through (h) above) for so long as the market value of assets sold or
otherwise disposed of in any single transaction or series of related
transactions does not exceed $1,000,000 and the aggregate market value of assets
sold or otherwise disposed of in any fiscal year of Holdings does not exceed
$5,000,000.
 
“Permitted Contingent Obligations” means (a) Contingent Obligations arising in
respect of the Debt under the Financing Documents and the Indenture; (b)
Contingent Obligations resulting from endorsements for collection or deposit in
the Ordinary Course of Business; (c) Contingent Obligations outstanding on the
date of this Agreement and set forth on Schedule 5.1 (but not including any
refinancings, extensions, increases or amendments to the indebtedness underlying
such Contingent Obligations other than extensions of the maturity thereof
without any other material change in terms); (d) Contingent Obligations incurred
in the Ordinary Course of Business with respect to surety and appeal bonds,
performance bonds and other similar obligations not to exceed $500,000 in the
aggregate at any time outstanding; (e) Contingent Obligations arising with
respect to customary indemnification obligations in favor of purchasers in
connection with dispositions of personal property assets permitted under Section
5.6; (f) so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Contingent Obligations
existing or arising under any Swap Contract, provided that such obligations are
(or were) entered into by a Borrower in the Ordinary Course of Business for the
purpose of mitigating risks associated with interest rates, commodity prices,
currency, liabilities, commitments, investments, assets, or property held or
reasonably anticipated by such Person and not for purposes of speculation; (g)
any Contingent Obligation that constitutes a Permitted Investment; (h) any
Contingent Obligation that constitutes Permitted Debt and (i) other Contingent
Obligations not permitted by clauses (a) through (h) above, not to exceed
$250,000 in the aggregate at any time outstanding.
 
 
 
13

--------------------------------------------------------------------------------

 
 
“Permitted Debt” means:  (a) Borrowers’ and its Subsidiaries’ Debt to Agent and
each Lender under this Agreement and the other Financing Documents; (b) Debt
incurred as a result of endorsing negotiable instruments received in the
Ordinary Course of Business; (c) purchase money Debt, mortgage financings and
Capital Leases not to exceed $2,000,000 at any time (whether in the form of a
loan or a lease) used solely to acquire equipment or other assets used in the
Ordinary Course of Business and secured only by such equipment or other assets;
(d) Debt existing on the date of this Agreement and described on Schedule 5.1
(but not including any refinancings, extensions, increases or amendments to such
Debt other than extensions of the maturity thereof without any other material
change in terms); (e) trade accounts payable arising and paid on a timely basis
and in the Ordinary Course of Business; (f) Debt, if any, arising under Swap
Contracts; (g) intercompany Debt arising from loans made by any Credit Party or
Subsidiary of a Credit Party to any Credit Party or Subsidiary of a Credit Party
to fund working capital requirements of such Subsidiaries in the Ordinary Course
of Business; provided, however, that the Debt owing by any Subsidiary that is
not a Credit Party shall not exceed $250,000 in the aggregate at any time
outstanding; (h) Debt in respect of bid, performance and surety bonds, including
guarantees or obligations of the Credit Parties with respect to letters of
credit supporting such bid, performance and surety bonds or other forms of
credit enhancement supporting performance obligations under services contracts,
workers’ compensation claims, self-insurance obligations, unemployment
insurance, health, disability and other employee benefits or property, casualty
or liability insurance, in each case incurred in the Ordinary Course of
Business, not to exceed $500,000 in the aggregate at any time outstanding; (i)
unsecured Debt arising from agreements to provide for indemnification,
adjustment of purchase price, or other similar obligations, in each case,
incurred in connection with a Permitted Asset Disposition subject to the limits
set forth in the definition thereof; (j) Debt of a Person that becomes a
Subsidiary or Debt attaching to assets that are acquired by an Acquisition
Subsidiary, in each case after the Closing Date and as a result of a Permitted
Acquisition, provided, that (i) such Debt existed at the time such Person became
a Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof, (ii) such Debt is not guaranteed in any respect
by any Credit Party (other than the Acquisition Subsidiary and the Target and
any of its Subsidiaries), and (iii) such acquisition was permitted by the terms
of this Agreement; (k) unsecured Debt arising from agreements to provide for
indemnification, adjustment of purchase price, earn-outs or other similar
obligations, in each case, incurred in connection with a Permitted Acquisition
permitted hereunder and subject to the limits set forth in the definition of
“Permitted Acquisition”; (l) unsecured Debt arising from agreements to provide
for milestone or royalty payments, to the extent such obligations are considered
Debt under GAAP, incurred in connection with a Permitted Acquisition and subject
to the limits set forth in the definition of “Permitted Acquisition”; (m) the
Note Purchase Debt in an original aggregate principal amount not to exceed
$65,000,000; (n) Debt, the proceeds of which are used to refinance all of the
Note Purchase Debt; provided that, (1) the aggregate principal amount of such
Debt shall not exceed the aggregate principal amount of the Note Purchase Debt,
(2) such Debt is not guaranteed by any Subsidiary that is not a Credit Party,
(3) such Debt is not secured by a Lien and (4) such Debt has a maturity date at
least 90 days later than the Commitment Expiry Date; (o) Permitted Acquisition
Debt; and (p) Bank Product Obligations incurred in the Ordinary Course of
Business.
 
“Permitted Distributions” means the following Restricted
Distributions:  (a) dividends or distributions by any non-Credit Party
Subsidiary to another non-Credit Party Subsidiary or a Credit Party; (b)
dividends or distributions by any Subsidiary of a Credit Party to a Credit
Party; (c) dividends or distributions by a Credit Party to another Credit Party;
(d) Permitted Asset Dispositions; (e) dividends payable solely in common stock;
and (f) repurchases of stock of former employees, directors or consultants
pursuant to stock purchase agreements so long as an Event of Default does not
exist at the time of such repurchase and would not exist after giving effect to
such repurchase, provided, however, that such repurchase does not exceed
$1,000,000 in the aggregate per fiscal year of the Borrowers; provided further
that Borrowers may carry over and make in subsequent fiscal years, in addition
to the amounts permitted for such fiscal year, up to $1,000,000 of unutilized
capacity under this clause (f) from any prior fiscal year.
 
“Permitted Investments” means:  (a) Investments shown on Schedule 5.7 and
existing on the Restatement Closing Date; (b) (i) cash and cash equivalents, and
(ii) any similar short term Investments permitted by Borrowers’ and their
Subsidiaries’ investment policies, as amended from time to time, provided,
however, that any such amendment thereto has been approved by Agent (such
approval not to be unreasonably withheld, conditioned or delayed);
(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the Ordinary Course of
Business; (d) Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the Ordinary Course of
Business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrowers or their Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrowers’ Board of
Directors (or other governing body), but the aggregate of all such loans
outstanding may not exceed $500,000 at any time; (e) Investments (including debt
obligations) received in connection with the bankruptcy or reorganization of
customers or suppliers and in settlement of delinquent obligations of, and other
disputes with, customers or suppliers arising in the Ordinary Course of
Business; (f) Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the Ordinary Course of Business, provided, however, that this
subpart (f) shall not apply to Investments of Borrowers in any Subsidiary;
(g) Investments consisting of deposit accounts in which Agent has received a
Deposit Account Control Agreement; (h) Investments held by any Borrower in any
other Borrower made in compliance with Section 4.11(c); (i) Investments in
securities of Account Debtors received pursuant to any plan of reorganization or
similar arrangement upon the bankruptcy or insolvency of such Account Debtors;
(j) purchases by any Borrower of the rights to test, develop, manufacture, sell
or market any new pharmaceutical or drug (and/or any Intellectual Property
related thereto) that will, upon such purchase, become a Product of such
Borrower; provided that nothing in the foregoing shall be interpreted or
construed to contradict or limit any of the Credit Parties’ obligations under
Section 3.25, particularly including the obligation to give prior written notice
to Agent of the Borrowers’ intentions to begin testing, developing,
manufacturing, selling or marketing any new Product; (k) Investments by any
Credit Party in another Credit Party and by any non-Credit Party in any other
non-Credit Party or Credit Party and Investments held by any non-Credit Party;
(l) Investments by any Credit Party in an Acquisition Subsidiary or Specified
Acquisition Subsidiary in connection with a Specified Acquisition, but the
aggregate of all such Investments outstanding pursuant to this clause (l) shall
not exceed $55,000,000 at any time outstanding (with the fair market value of
all such Investments being measured at the time made without giving effect to
subsequent changes in value); (m) Permitted Acquisitions; (n) Investments
consisting of the purchase of Core Products to the extent such purchase is
permitted hereunder; (o) other Investments in an amount not exceeding
$10,000,000 in the aggregate (with the fair market value of such Investments
being measured at the time made without giving effect to subsequent changes in
value); (p) guarantees that constitute Permitted Debt; and (q) intercompany
loans, the borrowing of which constitutes Permitted Debt.
 
 
 
14

--------------------------------------------------------------------------------

 
 
“Permitted Liens” means:  (a) deposits or pledges of cash to secure obligations
under workmen’s compensation, social security or similar laws, or under
unemployment insurance (but excluding Liens arising under ERISA) pertaining to a
Borrower’s or its Subsidiary’s employees, if any; (b) deposits or pledges of
cash to secure bids, tenders, contracts (other than contracts for the payment of
money or the deferred purchase price of property or services), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the Ordinary Course of Business; (c) carrier’s, warehousemen’s,
mechanic’s, workmen’s, materialmen’s or other like Liens on Collateral, other
than any Collateral which is part of the Borrowing Base, arising in the Ordinary
Course of Business with respect to obligations which are not due, or which are
being contested pursuant to a Permitted Contest; (d) Liens on Collateral, other
than Accounts, for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or the subject of a Permitted
Contest; (e) attachments, appeal bonds, judgments and other similar Liens on
Collateral other than Accounts, for sums not exceeding $500,000 in the aggregate
arising in connection with court proceedings; provided, however, that the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are the subject of a Permitted Contest; (f) with respect
to real estate, easements, rights of way, restrictions, minor defects or
irregularities of title, none of which, individually or in the aggregate,
materially interfere with the benefits of the security intended to be provided
by the Security Documents, materially affect the value or marketability of the
Collateral, materially impair the use or operation of the Collateral for the use
currently being made thereof or materially impair Borrowers’ ability to pay the
Obligations in a timely manner or materially impair the use of the Collateral or
the ordinary conduct of the business of any Borrower or any Subsidiary;
(g) Liens and encumbrances in favor of Agent under the Financing Documents;
(h) Liens on Collateral, other than Collateral which is part of the Borrowing
Base, existing on the date hereof and set forth on Schedule 5.2; (i) any Lien on
any equipment or other assets securing Debt permitted under subpart (c) of the
definition of Permitted Debt, provided, however, that such Lien attaches
concurrently with or within one hundred twenty (120) days after the acquisition
thereof; (j) precautionary UCC-1 financing statement filings that are filed by
lessors with respect to operating leases entered into by the Credit Parties in
the ordinary course of business; (k) Liens of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection; (l) Liens in favor of customs and revenue authorities arising as a
matter of law to secure custom duties which are not past due in connection with
the importation of goods by the Credit Parties or their Subsidiaries in the
Ordinary Course of Business; (m) receipt of deposits and advances from customers
in the Ordinary Course of Business which may create an interest in the Inventory
to be sold to such customers, but which do not constitute contractual Liens
granted by a Credit Party or any Subsidiary; (n) Liens on any property or assets
(other than assets of a type included as Collateral) of the Target or any of its
Subsidiaries (1) in connection with Permitted Acquisition Debt or (2) securing
any Debt referred to in clause (j) of the definition of Permitted Debt; and (o)
Liens securing Bank Product Obligations and Swap Contracts permitted to be
incurred under this Agreement so long as any such Liens on Collateral are
subordinated to the Liens securing the Obligations in form and substance
acceptable to Agent.
 
“Restricted Distribution” means as to any Person (a) any dividend or other
distribution (whether in cash, securities or other property) on any Capital
Stock in such Person (except those payable solely in its Capital Stock of the
same class), (b) any payment by such Person on account of (i) the purchase,
redemption, retirement, defeasance, surrender, cancellation, termination or
acquisition of any equity interests in such Person or any claim respecting the
purchase or sale of any Capital Stock in such Person, or (ii) any option,
warrant or other right to acquire any Capital Stock in such Person, (c) any
management fees, salaries or other fees or compensation to any Person holding
Capital Stock in a Credit Party, a Subsidiary of a Credit Party, or an Affiliate
of a Credit Party or a Subsidiary of a Credit Party (in each case other than
(A) payments of salaries and customary bonuses to individuals, (B) directors
fees, and (C) advances and reimbursements to employees or directors, all in the
Ordinary Course of Business), (d) any lease or rental payments to an Affiliate
or Subsidiary of a Credit Party, or (e) repayments of or debt service on loans
or other indebtedness (other than “earnouts” and similar payment obligations)
held by any Person holding Capital Stock in a Credit Party or a Subsidiary of a
Credit Party, an Affiliate of a Credit Party or an Affiliate of any Subsidiary
of a Credit Party (other than in respect of any Permitted Debt including the
Obligations).
 
 
 
15

--------------------------------------------------------------------------------

 
 
ANNEX A-2
 
Definitions to be inserted into Section 1.1 in alphabetical order:
 
“Acquisition Subsidiary” means any direct Subsidiary of a Credit Party that (a)
is not a Foreign Subsidiary and (b) is formed for the sole purpose of
consummating a Permitted Acquisition of assets pursuant to clause (z) of the
definition thereof; provided that an Acquisition Subsidiary shall (i) not be a
Credit Party until after consummation of the applicable Permitted Acquisition
and (ii) become a Credit Party promptly following the consummation of the
applicable Permitted Acquisition.
 
“Bank Product Obligations” means obligations and liabilities in respect of
agreements that provide for a bank or other financial institution to provide the
Company or any Subsidiary with cash management services, including treasury,
depository, overdraft, credit or debit card, electronic funds transfer and other
cash management arrangements.
 
“Capital Stock” means, for any entity, any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) stock issued by that entity.
 
“Core Product” means any Product that is not a Non-Core Product.  For the
avoidance of doubt, the Capital Stock of any Person, the assets of which are
comprised primarily of Core Products, shall constitute a Core Product for
purposes hereof so long as 100% of the Capital Stock of such Person is acquired
in the applicable acquisition.
 
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States or a state thereof or the District of
Columbia.
 
“Non-Core Product” means any Product, except the following Products: (i)
Silenor, CEDAX, Zutripro, Rezira, Vituz and the product containing
isometheptane, dichlorophenozone and acetameniphen otherwise known as IDA and
any authorized generic of the foregoing and (ii) any other Product that (x)
generated net revenues in excess of $5,000,000 in the 12-month period ended as
of the date of determination or (y) is anticipated to generate net revenues in
excess of $5,000,000 in the 12-month period commencing on the date of
determination.
 
“Permitted Acquisition Debt” means any Debt incurred by the Acquisition
Subsidiary or the Target or any of its Subsidiaries in connection with a
Permitted Acquisition of the type described in clause (z) of the definition
thereof; provided, however, that such Debt shall only constitute Permitted
Acquisition Debt if (i) at the time of incurrence of such Debt, after giving
effect to such incurrence of Debt and Permitted Acquisition on a Pro Forma
Basis, the Total Leverage Ratio does not exceed 4.50:1.00 and (ii) such Debt is
not guaranteed in any respect by any Credit Party (other than the Acquisition
Subsidiary or the Target and any of its Subsidiaries, as applicable); provided,
further, however, that in no event shall Permitted Acquisition Debt be used to
fund a Permitted Acquisition of the type specified in clause (y) of the
definition thereof.
 
“PML Business” means the business of contract manufacturing pharmaceutical
products conducted by Pernix Manufacturing, LLC.
 
“Pro Forma Basis” means for any Defined Period, for purposes of computing the
Total Leverage Ratio, that pro forma effect shall be given to any Permitted
Acquisition (including the related EBITDA as determined in good faith by the
Chief Executive Officer or Chief Financial Officer (or Principal Accounting
Officer) of the Company) and any Debt issued, incurred or assumed as a result
of, or to finance, any Permitted Acquisition as if each such event occurred on
the first day of the applicable Defined Period.
 
“Specified Acquisition Subsidiary” means any Subsidiary of the Company organized
under the laws of the United States, any State thereof or the District of
Columbia and formed for the purpose of consummating a Specified
Acquisition.  For the avoidance of doubt, a Specified Acquisition Subsidiary
shall not be a Credit Party.
 
“Specified Assets” means the Products described on Schedule 5.7(a) attached to
the First Amendment.
 
“Total Leverage Ratio” means the ratio of (a) total Debt of Holdings and its
Subsidiaries to (b) EBITDA for the most recent Defined Period.
 
annex a - 3
 
 
 
16

--------------------------------------------------------------------------------

 
 
ARTICLE 5 – NEGATIVE COVENANTS
 

 



Each Borrower agrees that, so long as any Credit Exposure exists:
 
Section 5.1 Debt; Contingent Obligations.  No Borrower will, or will permit any
Subsidiary to create, incur, assume, guarantee or otherwise become or remain
directly or indirectly liable with respect to, any Debt, except for Permitted
Debt.  No Borrower will, or will permit any Subsidiary to create, assume, incur
or suffer to exist any Contingent Obligations, except for Permitted Contingent
Obligations.
 
Section 5.2 Liens.  No Borrower will, or will permit any Subsidiary to create,
assume or suffer to exist any Lien on any asset now owned or hereafter acquired
by it, except for Permitted Liens.
 
Section 5.3 Restricted Distributions.  No Borrower will, or will permit any
Subsidiary to declare, order, pay, make or set apart any sum for any Restricted
Distribution, except for Permitted Distributions.
 
Section 5.4 Restrictive Agreements.  No Borrower will, or will permit any
Subsidiary to (a) enter into or assume any agreement (other than the Financing
Documents, the Note Purchase Documents and any agreements for purchase money
debt permitted under clause (c) of the definition of Permitted Debt) prohibiting
the creation or assumption of any Lien upon its properties or assets, whether
now owned or hereafter acquired, or (b) create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
(except as provided by (i) the Financing Documents, (ii) the Indenture, (iii)
any agreement entered into to refinance all or any part of the Notes (as defined
in the Indenture) (but only to the extent the consensual encumbrances or
restrictions contained therein that limit the actions described in (A) – (D) in
this Section 5.4 are no more restrictive with respect to such actions than this
Agreement), (iv) restrictions on any Foreign Subsidiary or Specified Acquisition
Subsidiary or any of their respective Subsidiaries resulting from the operations
of covenants contained in documentation governing Debt of such Subsidiary
permitted under this Agreement, (v) any instrument governing Debt or Capital
Stock of a Person acquired by any Borrower or any of its Subsidiaries as in
effect at the time of (and not in anticipation of) such acquisition, which
encumbrance or restriction is not applicable to any Person and/or any of its
Subsidiaries, or the properties or assets of any Person, other than the Person,
or the property or assets of the Person and/or any of its Subsidiaries, so
acquired, (vi) any instrument governing Permitted Acquisition Debt incurred in
connection with a Permitted Acquisition of the type described in clause (z) of
the definition thereof (so long as such restriction or instrument does not apply
to any Credit Party (other than the Acquisition Subsidiary or the Target or any
of its Subsidiaries, as applicable) (vii)(a) customary non-assignment and
similar provisions and in contracts, leases and licenses entered into in the
Ordinary Course of Business, (b) net worth provisions in leases and other
agreements and (c) provisions restricting cash or other deposits in agreements
entered into by any Borrower or any Subsidiary of a Borrower in the Ordinary
Course of Business; (viii) mortgage financings, purchase money obligations and
Capital Lease Obligations that impose restrictions on the property owned or
leased; (ix) any agreement for the sale or other disposition permitted by this
Agreement of the Capital Stock or all or substantially all of the property and
assets of a Subsidiary of the Company that restricts distributions by that
Subsidiary pending its sale or other disposition; (x) Permitted Liens; (xi)
restrictions on cash or other deposits or net worth imposed by customers or
suppliers or required by insurance, surety or bonding companies, in each case,
under contracts entered into in the Ordinary Course of Business; (xii) customary
encumbrances or restrictions contained in agreements in connection with Swap
Contracts or Bank Product Obligations permitted under this Agreement; (xiii)
customary provisions contained in leases or licenses of intellectual property
and other agreements, in each case, entered into in the Ordinary Course of
Business; (xiv) any consensual encumbrance or restriction of any kind existing
under any agreement that extends, renews, refinances, replaces, amends,
modifies, restates or supplements the agreements containing the encumbrances or
restrictions in the foregoing clauses (i) through (xiii), or in this clause
(xiv); (provided that the terms and conditions of any such consensual
encumbrance or restriction of any kind that limit the actions described in (A) –
(D) in this Section 5.4 are no more restrictive than those under or pursuant to
the agreement so extended, renewed, refinanced, replaced, amended, modified,
restated or supplemented) on the ability of any Subsidiary to:  (A) pay or make
Restricted Distributions to any Borrower or any Subsidiary; (B) pay any Debt
owed to any Borrower or any Subsidiary; (C) make loans or advances to any
Borrower or any Subsidiary; or (D) transfer any of its property or assets to any
Borrower or any Subsidiary.
 
Section 5.5 Payments and Modifications of Note Purchase Debt.  No Borrower will,
or will permit any Subsidiary to, directly or indirectly (a) declare, pay, make
or set aside any amount for redemption, prepayment, defeasance, repurchase or
any other payment in respect of any Note Purchase Debt, except for (i) regularly
scheduled payments of interest thereon and payments of the Trustees fees and
expenses contemplated thereby; (ii) payments of principal on the “Maturity Date”
(as defined in the Indenture); and (iii) any payment made solely by exchanging
such Note Purchase Debt for shares of Capital Stock of a Borrower without any
payment of cash (other than in respect of fractional shares in an amount not to
exceed $10,000) or (b) amend or otherwise modify the terms of the Note Purchase
Debt if such amendment or modification would (i) increase the principal amount
of such Debt or the rate of interest payable thereon (other than as contemplated
by Section 2.01 of each of the Representation Agreements dated as of February
21, 2014 among Holdings and the Note Purchase Investors), (ii) shorten the
maturity date, or the average life to maturity, thereof, (iii) prohibit any
Credit Party from performing its obligations under the Financing Documents, (iv)
grant Liens in favor of the Note Purchase Creditors (or any of them) or (v)
result in the material terms of such Note Purchase Debt to be less favorable in
any material respect to the Credit Parties (it being understood and agreed that
the Note Purchase Debt may be amended or otherwise modified to increase or
decrease the Conversion Rate (as defined in the Indenture)).  Borrower shall,
prior to entering into any such amendment or modification, deliver to Agent
reasonably in advance (and in any event not less than two (2) Business Days in
advance) of the execution thereof, any final or execution form copy thereof.
 
 
 
17

--------------------------------------------------------------------------------

 
 
Section 5.6 Consolidations, Mergers and Sales of Assets; Change in Control.  No
Borrower will, or will permit any Subsidiary to: (a) consolidate or merge or
amalgamate with or into any other Person, other than (i) with not less than
twenty (20) days prior written notice to Agent, consolidations, mergers or
amalgamations of Holdings pursuant to which the surviving or transferee Person
is a corporation organized and existing under the laws of the United States of
America, any state thereof or the District of Columbia, and the surviving or
transferee Person shall expressly assume, by an amendment or other instrument
all of the obligations of Holdings under this Agreement and the other Financing
Documents and immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing under this Agreement or
any other Financing Document, (ii) consolidations, mergers or amalgamations
consummated to effect the consummation of a Permitted Asset Disposition of the
type specified in clauses (a), (c), (e) and (i) of the definition thereof, (iii)
consolidations, mergers or amalgamations consummated to effect the consummation
of a Permitted Acquisition, (iv) consolidations, mergers or amalgamations of any
Person with or into any Borrower so long as such Borrower shall be the resulting
or surviving Person, (v) consolidations, mergers or amalgamations of any Credit
Party with or into another Credit Party and (vi) consolidations, mergers or
amalgamations of any Subsidiary that is not a Credit Party with or into another
Subsidiary of a Credit Party; provided that, in the case of (iii), (iv), (v) and
(vi), if a Borrower is a party to such consolidation, merger or amalgamation,
such Borrower shall be the surviving Person, or (b) consummate any Asset
Dispositions other than (i) Permitted Asset Dispositions or (ii) with not less
than thirty (30) days prior written notice to Agent, any sale, conveyance, or
transfer  of all or substantially all of any Borrower’s assets to another Person
that is a corporation organized and existing under the laws of the United States
of America, any State thereof or the District of Columbia, and such person
expressly assumes by an amendment or other instrument all of the obligations of
such transferring Borrower under this Agreement and the other Financing
Documents.  No Borrower will suffer or permit to occur any Change in Control
with respect to itself, any Subsidiary or any Guarantor other than (i) Permitted
Asset Dispositions and (ii) Asset Dispositions that would otherwise be permitted
pursuant to the immediately preceding sentence of this Section 5.6.
 
Section 5.7 Purchase of Assets, Investments.  No Borrower will, or will permit
any Subsidiary to, directly or indirectly (a) acquire or enter into any
agreement to acquire any assets other than (i) in the Ordinary Course of
Business, (ii) assets purchased (and related agreements to purchase such assets)
with casualty proceeds or proceeds from Permitted Asset Dispositions; provided
that no such assets shall be included in the Borrowing Base without Agent’s
prior written consent (which consent may be granted or withheld in Agent’s
discretion, exercised using good faith credit judgment), (iii) a Permitted
Acquisition or (iv) a Permitted Investment; or (b) engage or enter into any
agreement to engage in any joint venture or partnership with any other Person
other than joint-ventures or partnerships to co-promote, sell or distribute
Non-Core Products so long as no Credit Party is a participant or partner therein
(each, a “Partnership”).  No Borrower will, or will permit any Subsidiary to,
acquire or own or enter into any agreement to acquire or own any Investment in
any Person other than (a) Permitted Investments (and agreements to acquire such
Investments) and (b) Permitted Acquisitions (and agreements to make such
Permitted Acquisitions).
 
Section 5.8 Transactions with Affiliates.  Except (a) as otherwise disclosed on
Schedule 5.8, (b) for Restricted Distributions permitted to be made pursuant to
Section 5.3, (c) transactions by and between or among Credit Parties or by and
between or among Subsidiaries that are not Credit Parties; (d) payments
permitted to be made pursuant to Section 5.5, and (e) for transactions that
contain terms that are no less favorable to the applicable Borrower or any
Subsidiary, as the case may be, than those which might be obtained from a third
party not an Affiliate of any Credit Party, no Borrower will, or will permit any
Subsidiary to enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of any Borrower.
 
Section 5.9 Modification of Organizational Documents.  No Borrower will, or will
permit any Subsidiary to amend or otherwise modify any Organizational Document
of such Person, except for Permitted Modifications.
 
Section 5.10 Modification of Certain Agreements.  Without limiting the terms of
Section 5.5, no Borrower will, or will permit any Subsidiary to amend or
otherwise modify any Debt with a principal or committed amount in excess of
$2,000,000, which amendment or modification in any case prohibits any Credit
Party from performing its obligations under this Agreement and the other
Financing Documents.  Each Borrower shall, prior to entering into any such
amendment or modification of any of the foregoing documents, deliver to Agent
reasonably in advance of the execution thereof, any final or execution form copy
of such amendments or modifications to such documents, and such Borrower agrees
not to take, nor permit any of its Subsidiaries to take, any such action with
respect to any such documents without obtaining such approval from Agent.
 
Section 5.11 Conduct of Business.  No Borrower will, or will permit any
Subsidiary to engage in any line of business other than those businesses engaged
in on the Restatement Closing Date and described on Schedule 5.11 and businesses
reasonably related thereto.  No Borrower will, or will permit any Subsidiary to,
other than in the Ordinary Course of Business, change its normal billing payment
and reimbursement policies and procedures with respect to its Accounts
(including, without limitation, the amount and timing of finance charges, fees
and write-offs).
 
Section 5.12 Lease Payments.  No Borrower will, or will permit any Subsidiary to
incur or assume (whether pursuant to a Guarantee or otherwise) any liability for
rental payments except in the Ordinary Course of Business; provided that, in no
event shall the aggregate annual lease payments for all such leases (other than
capital leases) exceed $2,500,000 for any calendar year.
 
 
 
18

--------------------------------------------------------------------------------

 
 
Section 5.13 Limitation on Sale and Leaseback Transactions.  No Borrower will,
or will permit any Subsidiary to enter into any arrangement with any Person
whereby, in a substantially contemporaneous transaction, any Borrower or any
Subsidiary sells or transfers all or substantially all of its right, title and
interest in an asset and, in connection therewith, acquires or leases back the
right to use such asset (a “Sale-Leaseback Transaction”), other than a
Sale-Leaseback Transaction with respect to any building or property (other than
Collateral) used in the PML Business.
 
Section 5.14 Deposit Accounts and Securities Accounts; Payroll and Benefits
Accounts.  No Borrower will, or will permit any Subsidiary to establish any new
Deposit Account or Securities Account without prior written notice to Agent, and
unless Agent, such Borrower or such Subsidiary and the bank, financial
institution or securities intermediary at which the account is to be opened
enter into a Deposit Account Control Agreement or Securities Account Control
Agreement prior to or concurrently with the establishment of such Deposit
Account or Securities Account.  Borrowers represent and warrant that
Schedule 5.14 lists all of the Deposit Accounts and Securities Accounts of each
Borrower as of the Restatement Closing Date.  The provisions of this
Section requiring Deposit Account Control Agreements shall not apply to Deposit
Accounts exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of Borrowers’ employees and identified to
Agent by Borrowers as such; provided, however, that at all times that any
Obligations remain outstanding, Borrower shall maintain one or more separate
Deposit Accounts to hold any and all amounts to be used for payroll, payroll
taxes and other employee wage and benefit payments, and shall not commingle any
monies allocated for such purposes with funds in any other Deposit Account.
 
Section 5.15 Compliance with Anti-Terrorism Laws.  Agent hereby notifies
Borrowers that pursuant to the requirements of Anti-Terrorism Laws, and Agent’s
policies and practices, Agent is required to obtain, verify and record certain
information and documentation that identifies Borrowers and its principals,
which information includes the name and address of each Borrower and its
principals and such other information that will allow Agent to identify such
party in accordance with Anti-Terrorism Laws.  No Borrower will, or will permit
any Subsidiary to knowingly enter into any Material Contracts with any Blocked
Person or any Person listed on the OFAC Lists.  Each Borrower shall immediately
notify Agent if such Borrower has knowledge that any Borrower, any additional
Credit Party or any of their respective Affiliates or agents acting or
benefiting in any capacity in connection with the transactions contemplated by
this Agreement is or becomes a Blocked Person or (a) is convicted on, (b) pleads
nolo contendere to, (c) is indicted on, or (d) is arraigned and held over on
charges involving money laundering or predicate crimes to money laundering.  No
Borrower will, or will permit any Subsidiary to (i) conduct any business or
engage in any transaction or dealing with any Blocked Person, including, without
limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order
No. 13224 or other Anti-Terrorism Law.
 
Section 5.16 Earnout/Escrow and Milestone Payments.  No Borrower shall make, nor
permit to be made, in cash all or any portion of the Earnout/Escrow Payments,
the Milestone Payments or any other payment to a seller under the Cypress
Purchase Agreement (including the Cypress Settlement), other than contingent
payments based on achieving sales milestones made in accordance with the Cypress
Settlement, unless no Default or Event of Default exists before or after giving
effect to any such payment.
 
 
 
19

--------------------------------------------------------------------------------

 
 
ANNEX B
 
EBITDA WORKSHEET
 
EBITDA” for the applicable Defined Period is calculated as the sum of, without
duplication,
 
(a) net income (or loss) for the Defined Period of Holdings and its
Subsidiaries, but excluding the income (or loss) of any Person (other than
Subsidiaries of Holdings) in which Holdings or any of its Subsidiaries has an
ownership interest unless received by Holdings or its Subsidiary in a cash
distribution,
$___________
 (b) any provision for (or minus any benefit from) income or profit of Holdings
and its Subsidiaries, including, without limitation, foreign, federal, state,
franchise and similar taxes and foreign withholding taxes (including penalties
and interest related to such taxes or arising from tax examinations) deducted in
the determination of net income for the Defined Period,
$___________
 (c) interest expense, net of interest income, of Holdings and its Subsidiaries
deducted in the determination of net income for the Defined Period,
$___________
(d) amortization and depreciation and other non-cash charges and expenses
(excluding any such non-cash charge or expense to the extent that it represents
an accrual of or reserve for cash charges or expenses in any future period or
amortization of a prepaid cash charge or expense that was paid in a prior
period) of Holdings and its Subsidiaries deducted in the determination of net
income for the Defined Period,
$___________
(e) streamlining costs, exit or disposal costs and other restructuring charges,
reserves or expenses, including severance costs and relocation costs, deducted
in the determination of net income for the Defined Period,
$___________
(f) non-recurring product launch costs, litigation costs, remediation costs and
transaction costs related to the offering of Notes (as such term is defined in
the Indenture) deducted in the determination of net income for the Defined
Period,
$___________
(g) any foreign currency translation or transaction losses of Holdings and its
Subsidiaries deducted in the determination of net income for the Defined Period,
$___________
(h) all deferred financing costs written off and premium paid or other expenses
incurred directly in connection with any early extinguishment of Debt and any
net gain (loss) from any write-off or forgiveness of Debt of Holdings and its
Subsidiaries deducted in the determination of net income for the Defined Period,
$___________
(i) costs and expenses of Holdings and its Subsidiaries incurred in connection
with any issuance of equity deducted in the determination of net income for the
Defined Period,
$___________
(j) non-cash charges for (x) stock compensation expenses with respect to stock
or stock options granted or issued by Holdings deducted in the determination of
net income for the Defined Period and (y) an increase in basis of acquired
inventory included in cost of goods sold,
$___________
(k) losses (or minus gains) from Asset Dispositions included in the
determination of net income for the Defined Period (excluding sales, expenses or
losses related to current assets),
$___________
(l) any expense incurred or accrued in connection with the agreement reached
between Cypress and the Attorney General of the State of Texas to settle all
claims arising from certain actions by Cypress under the Texas Medicaid Fraud
Prevention Act prior to its acquisition by Holdings,
$___________
(m) non-recurring expenses incurred in the consummation of Permitted
Acquisitions and Permitted Asset Dispositions deducted in the determination of
net income for the Defined Period, and
$___________
(n) any expense (or minus any income) relating to changes in fair value in the
value of the earnout / escrow payments, milestone payments and put option
provided to the stockholders of Cypress in connection with the Cypress Purchase
Agreement, in each case included in the determination of net income for the
Defined Period of Holdings and its Subsidiaries,.
$___________
 
EBITDA
 
$___________
EBITDA for the quarters ending March 31, 2013, June 30, 2013, and September 30,
2013 shall be deemed to be -$1,400,000, -$3,900,000 and -$2,000,000,
respectively.
 



20
 
 


 